Case 8:18-cv-02608-SDM-AAS Document 314 Filed 12/28/20 Page 1 of 2 PageID 7686




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                                Case No.: 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, FERON
 KUTSOMARKOS, E-INTEGRATE, INC.,
 KNOWMENTUM, INC., and MEDIA
 SHARK PRODUCTIONS, INC.,

       Defendants.
 _________________________________________/

                                       ORDER

       On December 22, 2020, Rakesh Dixit emailed the undersigned’s chambers with

 a PDF titled “Defendants Response to Amanda’s Order Regarding Annex 2.” 1 Upon

 review, it appears as if Mr. Dixit objects to the November 23, 2020 order requiring

 HealthPlan Services, Inc. provide an updated certificate of service for detailing how

 it served Mr. Dixit with Annex 2 of its Motion for Default Judgment. (See Exhibit 2).

       Mr. Dixit, a pro se litigant, must file all pleadings and documents in paper form

 by mailing or delivering them to Tampa Division’s Clerk’s Office. 2 Direct

 correspondence, unless invited or directed by the presiding judge, is prohibited by

 Local Rule 3.01(f), M.D. Fla. Mr. Dixit is subject to the same law and rules of court




 1Mr. Dixit’s email is attached as Exhibit 1 to this order and the PDF is attached as
 Exhibit 2 to this order.

 2The address for the Tampa Division’s Clerk’s Office is 801 N. Florida Avenue,
 Second Floor, Tampa, Florida 33602.
                                           1
Case 8:18-cv-02608-SDM-AAS Document 314 Filed 12/28/20 Page 2 of 2 PageID 7687




 as a litigant represented by counsel, including the Federal Rules of Civil Procedure

 and the Local Rules for the Middle District of Florida, 3 and may be sanctioned for

 violating those rules or court orders. See Moon v. Newsome, 863 F.2d 835, 837 (11th

 Cir. 1989).

       If Mr. Dixit wishes to object to orders entered, he must file those objections

 with the Tampa Division’s Clerk Office and within fourteen days of being served with

 the order. See Fed. R. Civ. P. 72(a).

       ENTERED in Tampa, Florida on December 28, 2020.




 cc: Rakesh Dixit
     36181 East Lake Road
     Palm Harbor, FL 34685-3142




 3 On February 1, 2021, revisions to the Middle District of Florida’s Local Rules will
 take effect. See Local Rules, https://www.flmd.uscourts.gov/local-rules (last visited
 Dec. 28, 2020).
                                          2
